HOFFMAN, District Judge.
In this case, a grant from Governor Figueroa to the claimant is produced and proved, and evidence is offered to prove the occupation and cultivation of the land within the year, as prescribed in the grant. In the opinion of the board the grant is treated as undoubtedly genuine, and the fact of the performance of the conditions as indisputable. No additional testimony has been taken in this court, nor has any reason for refusing the decree of the board and rejecting the claim been suggested to us on the part of the appellants. The only objections that could have been raised, viz., the want of juridical possession, and the fact that the land is within the ten littoral leagues, has already repeatedly been overruled. A decree confirming the claim must therefore be entered.